DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 should on claim 16, and 20 should depend on 19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Chou” (US 9024820) in view of “Herve” (US 6304220). 
Claim 14: Chou discloses a matching component, comprising: 
a multilayer substrate of dielectric material, the multilayer substrate comprising a first layer 611 (Fig. 12), a second layer 613 and a third layer 619, the second layer being arranged between the first layer and the third layer (see Fig. 12); 
a first conductive patch 65 (1 in Fig. 12 reproduced below); 

    PNG
    media_image1.png
    483
    706
    media_image1.png
    Greyscale

a second conductive patch 65 (2) connected to the first conductive patch (using 683), the second conductive patch arranged between the second layer and the third layer (see Fig. 12); 
a via 683 in the third layer and connected to the second conductive patch (see Fig. 12); 
a third conductive patch 65 (3) arranged on the third layer 619, the third conductive patch connected to the via 683.
Chou fails to expressly teach the first conductive patch arranged on a first side surface of the first layer and a first side surface of the second layer. 
However, Chou teaches “The structure mentioned above is only one embodiment of the present invention. In practical use, the number of the dielectric layers in the dielectric element 61, the numbers of first conductive planes 63, second conductive planes 65 and third conductive planes 67, as well as the locations of the first conductive planes 63, second conductive planes 65 and third conductive planes 67 may be further changed.” (Col. 9, last para.)
Nevertheless, Herve discloses the first conductive patch A (Fig. 1 reproduced below) arranged on a first side surface of the first layer B and a first side surface of the second layer D.

    PNG
    media_image2.png
    555
    520
    media_image2.png
    Greyscale


Herve teaches “In the embodiment described by way of example, the patch E of the top resonant structure CDE advantageously takes the form of two resonant strips EL and EH respectively connected to two short-circuit strips, for example the strip RCE, and extend longitudinally from the latter on the top dielectric layer D. This enables the use of two metal strips bent to form both the top patch and the short-circuit strips. It also enables the bandwidth of the top resonant structure to be increased because the two coupling strips EL and EH have slightly different lengths. The widths of the two strips are equal and sufficient for each of them to function as an individual patch, i.e. two resonances occur whose center frequencies are inversely proportional to the lengths of the two strips and therefore slightly different. The bands corresponding to the two resonances then partly overlap, which increases the bandwidth of the structure including the two strips rather than duplicating it.” (Para. bridging cols. 7 and 8.)
At the time of invention, it would have been obvious to a person having ordinary skill in the art to modify Chou’s invention such that the first conductive patch is arranged on a first side surface of the first layer and a first side surface of the second layer, in order to obtain tuned operational parameters such as frequencies of resonance and bandwidth. 
 
Claim 15: Chou discloses the matching component of claim 14, wherein the first conductive patch, the second conductive patch, and the third conductive patch form a driving element (by virtue of all three patches 65 being connected to feed 641 using via 683) of the matching component (see Fig. 12).

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aminzadeh (US 20060273969)
Johansson (US 6806831)
Josypenko (US 6118406)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845